Case 2:18-cv-06893-JLS-FFM Document 72 Filed 07/31/20 Page 1 of 12 Page ID #:1695



    1 HARDER LLP
    2
        CHARLES J. HARDER (CA Bar No. 184593)
        RYAN J. STONEROCK (CA Bar No. 247132)
    3   132 S. Rodeo Drive, Fourth Floor
    4
        Beverly Hills, California 90212
        Telephone: (310) 546-7400
    5   Facsimile: (310) 546-7401
    6   Email:       CHarder@HarderLLP.com
                    RStonerock@HarderLLP.com
    7
      Attorneys for Defendant
    8 DONALD J. TRUMP
    9                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11 STEPHANIE CLIFFORD a.k.a.                 Case No. 2:18-cv-06893-JLS-FFM
        STORMY DANIELS,
   12                                           REQUEST FOR JUDICIAL NOTICE
                                                OF RULING BY UNITED STATES
   13              Plaintiff,
                                                COURT OF APPEALS FOR THE
   14                                           NINTH CIRCUIT
             v.
   15
        DONALD J. TRUMP,
   16
   17         Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                REQUEST FOR JUDICIAL NOTICE
Case 2:18-cv-06893-JLS-FFM Document 72 Filed 07/31/20 Page 2 of 12 Page ID #:1696



    1         Defendant Donald J. Trump (“Mr. Trump”) hereby requests, in support of his
    2 pending Motion to Certify Judgment [ECF No. 68], that this Court take judicial notice
    3 of the July 31, 2020 Memorandum of the United States Court of Appeals for the
    4 Ninth Circuit, attached hereto as Exhibit 1 (the “Memorandum”).
    5         The Memorandum affirms the October 15, 2018 Order in this case granting
    6 Mr. Trump’s Motion to Dismiss/Strike Plaintiff Stephanie Clifford’s (“Ms. Clifford”)
    7 defamation claim pursuant to Texas Anti-SLAPP law (“the Anti-SLAPP Order”)
    8 [ECF No. 36]. Accordingly, both the Anti-SLAPP Order and the subsequent
    9 December 11, 2018 Order [ECF No. 46] granting Mr. Trump’s Motion for Attorneys’
   10 Fees and awarding Mr. Trump a total of $293,052.33 in attorneys’ fees and sanctions,
   11 which was never appealed by Ms. Clifford, still stand.
   12         Judicial notice of the Memorandum is properly taken by this Court. See Fed.
   13 R. Evid. 201(b) (“The court may judicially notice a fact that is not subject to
   14 reasonable dispute because it: (1) is generally known within the trial court’s territorial
   15 jurisdiction; or (2) can be accurately and readily determined from sources whose
   16 accuracy cannot reasonably be questioned.”); see also Daniels v. Specialized Loan
   17 Servicing, LLC, 2019 WL 6794212, at *1, fn. 2 (C.D. Cal. 2019) (taking judicial
   18 notice of appellate court ruling because “[u]nder Rule 201(b), a court may take
   19 judicial notice of the existence of matters of public record.”).
   20
   21 Dated: July 31, 2020                   HARDER LLP
   22
                                             By: /s/ Charles J. Harder
   23                                            CHARLES J. HARDER
   24                                           Attorneys for Defendant
                                                DONALD J. TRUMP
   25
   26
   27
   28
                                                -1-
                                         NOTICE OF RULING
Case 2:18-cv-06893-JLS-FFM Document 72 Filed 07/31/20 Page 3 of 12 Page ID #:1697




                 Exhibit 1
          Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:72
                                          11772740, DktEntry:
                                            Filed 07/31/20    45-1,
                                                           Page   4 Page
                                                                    of 12 1Page
                                                                            of 9 ID #:1698




                              NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUL 31 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

  STEPHANIE CLIFFORD, AKA Stormy                   No.   18-56351
  Daniels,
                                                   D.C. No.
                   Plaintiff-Appellant,            2:18-cv-06893-SJO-FFM

    v.
                                                   MEMORANDUM*
  DONALD J. TRUMP,

                   Defendant-Appellee.

                      Appeal from the United States District Court
                          for the Central District of California
                       S. James Otero, District Judge, Presiding

                        Argued and Submitted February 4, 2020
                                 Pasadena, California

  Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

         Stephanie Clifford appeals the district court’s dismissal of her defamation

  action against President Donald J. Trump.1 We have jurisdiction under 28 U.S.C.

  § 1291. Reviewing de novo, we affirm.


         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
         1
          Because the operative complaint names President Trump in his personal
  capacity, the remainder of this disposition refers to the parties as Ms. Clifford and
  Mr. Trump.
          Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:72
                                          11772740, DktEntry:
                                            Filed 07/31/20    45-1,
                                                           Page   5 Page
                                                                    of 12 2Page
                                                                            of 9 ID #:1699




         1.    The district court correctly concluded under the Erie doctrine that the

  motion to dismiss procedures of the Texas Citizens Participation Act (TCPA)—

  Texas’s version of an anti-SLAPP law—apply in federal court. We have long held

  that analogous procedures in California’s anti-SLAPP law apply in federal court,

  United States ex rel. Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963,

  973 (9th Cir. 1999), and the TCPA is indistinguishable from California’s law in all

  material respects, compare S & S Emergency Training Sols., Inc. v. Elliott, 564

  S.W.3d 843, 847 (Tex. 2018) (describing the TCPA analysis), with Oasis W.

  Realty, LLC v. Goldman, 51 Cal. 4th 811, 820 (2011) (describing California’s anti-

  SLAPP analysis).

         Though we recognize the Fifth Circuit recently held that the TCPA does not

  apply in federal court, Klocke v. Watson, 936 F.3d 240, 244–47 (5th Cir. 2019), the

  reasoning of the Fifth Circuit’s opinion cannot be reconciled with our circuit’s

  anti-SLAPP precedent, compare Newsham, 190 F.3d at 972 (“[T]here is no

  indication that [Federal Rules of Civil Procedure] 8, 12, and 56 were intended to

  ‘occupy the field’ with respect to pretrial procedures aimed at weeding out

  meritless claims.”), with Klocke, 936 F.3d at 247 (“Rules 8, 12, and 56 provide a

  comprehensive framework governing pretrial dismissal and judgment.” (cleaned

  up)). We are bound to follow our own precedent, which requires us to apply the




                                            2
          Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:72
                                          11772740, DktEntry:
                                            Filed 07/31/20    45-1,
                                                           Page   6 Page
                                                                    of 12 3Page
                                                                            of 9 ID #:1700




  TCPA.2 Miller v. Gammie, 335 F.3d 889, 892–93, 900 (9th Cir. 2003) (en banc).

         Because the TCPA motion in this case challenged the legal sufficiency of

  the allegations in the complaint, we “apply the Federal Rule of Civil Procedure

  12(b)(6) standard and consider whether a claim is properly stated.” Planned

  Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 834 (9th

  Cir. 2018).

         2.     The elements of a defamation claim under Texas law are (1) “the

  publication of a false statement of fact to a third party,” (2) “that was defamatory

  concerning the plaintiff,” (3) made with actual malice,3 and (4) damages, in some

  cases. In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015). We conclude, like the

  district court, that the complaint failed to plausibly allege an actionable false

  statement of fact, though for slightly different reasons.

         As alleged in the complaint, Ms. Clifford began an intimate relationship with

  Mr. Trump in 2006. Five years later, in 2011, Ms. Clifford agreed to cooperate

  with a magazine that intended to publish a story about the relationship. Ms.



         2
          We do not consider Ms. Clifford’s argument, raised for the first time in her
  reply brief on appeal, that applying the TCPA would violate the Seventh
  Amendment. Brown v. Rawson-Neal Psych. Hosp., 840 F.3d 1146, 1148 (9th Cir.
  2016) (“We generally do not consider issues that are not raised in the appellant’s
  opening brief.”).
         3
          Actual malice is required because Ms. Clifford has not disputed that she is
  a public figure. In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015).

                                             3
          Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:72
                                          11772740, DktEntry:
                                            Filed 07/31/20    45-1,
                                                           Page   7 Page
                                                                    of 12 4Page
                                                                            of 9 ID #:1701




  Clifford alleges that a few weeks after she agreed to assist with the magazine story,

  she was approached by an unknown man in a Las Vegas parking lot who told her

  “Leave Trump alone. Forget the story,” and threatened that harm would come to

  her if she continued to cooperate with the magazine. Ultimately, the story was not

  published.

         In 2018, after Mr. Trump became President, Ms. Clifford went public with

  her account of this incident. With the assistance of a sketch artist, she prepared a

  composite sketch of the man from the parking lot, which was disseminated

  publicly.

         Ms. Clifford’s defamation claim is based on a tweet Mr. Trump published

  about the composite sketch. Shortly after the sketch was released, a Twitter user

  unrelated to the parties here tweeted the sketch juxtaposed with a photograph of

  Ms. Clifford’s ex-husband, with a mocking message suggesting that the two men

  resembled one another. Mr. Trump retweeted this tweet, adding his own message:

  “A sketch years later about a nonexistent man. A total con job, playing the Fake

  News Media for Fools (but they know it)!”




                                            4
          Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:72
                                          11772740, DktEntry:
                                            Filed 07/31/20    45-1,
                                                           Page   8 Page
                                                                    of 12 5Page
                                                                            of 9 ID #:1702




         The two tweets appeared together as depicted below: 4




         Ms. Clifford responded by filing this suit, alleging that Mr. Trump’s tweet is

  defamatory.

         Under Texas law, as informed by the Supreme Court’s First Amendment

  jurisprudence, “statements that are not verifiable as false are not defamatory. And

  even when a statement is verifiable, it cannot give rise to liability if the entire


         4
          Mr. Trump’s unopposed request that we consider the screenshot of the
  tweet is granted. The screenshot is properly before us because the tweet is
  described in the complaint and forms the basis of the defamation claim. See Khoja
  v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018).

                                              5
          Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:72
                                          11772740, DktEntry:
                                            Filed 07/31/20    45-1,
                                                           Page   9 Page
                                                                    of 12 6Page
                                                                            of 9 ID #:1703




  context in which it was made discloses that it was not intended to assert a fact.”

  Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614, 638 (Tex. 2018) (cleaned

  up). Texas law refers to statements that fail either test—“verifiability or

  context”—as “opinion[s].” Id. The determination of whether a statement is

  “reasonably capable of a defamatory meaning” focuses on how the statement

  would be interpreted by an “objectively reasonable reader.” Id. at 624, 631.

         Ms. Clifford advances two arguments for why the tweet at issue is

  defamatory. First, citing the Black’s Law Dictionary definition of “confidence

  man,” she argues that the use of the term “con job” implied that she had literally

  committed the crime of fraud. But it would be clear to a reasonable reader that the

  tweet was not accusing Clifford of actually committing criminal activity. See id. at

  638. Instead, as used in this context, the term “con job” could not be interpreted as

  anything more than a colorful expression of rhetorical hyperbole. Greenbelt Coop.

  Publ’g Ass’n v. Bresler, 398 U.S. 6, 13–14 (1970) (description of the plaintiff’s

  negotiating position as “blackmail” could not reasonably be interpreted as having

  accused him of committing the crime of blackmail); see also Milkovich v. Lorain J.

  Co., 497 U.S. 1, 16–17 (1990). Because the tweet could not reasonably be read as

  asserting that Ms. Clifford committed a crime, this theory of defamation is not

  viable. Tatum, 554 S.W.3d at 638; see also Bresler, 398 U.S. at 13–14.

         Next, Ms. Clifford argues that the tweet is defamatory because it accused her


                                            6
           Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:
                                        7211772740,  DktEntry:
                                            Filed 07/31/20     45-1,
                                                            Page  10Page
                                                                     of 12 7 Page
                                                                             of 9 ID #:1704




   of lying about having been threatened because of her participation in a magazine

   story about her relationship with Mr. Trump. We agree that this is a reasonable

   interpretation of the tweet, but conclude that it is not actionable.

         Under Texas law, a statement that merely interprets disclosed facts is an

   opinion, and, as noted, statements of opinion cannot form the basis of a defamation

   claim. Tatum, 554 S.W.3d at 639–40. Viewed through the eyes of an objectively

   reasonable reader, the tweet here reflects Mr. Trump’s opinion about the

   implications of the allegedly similar appearances of Ms. Clifford’s ex-husband and

   the man in the sketch. Mr. Trump’s reference to a “sketch years later of a

   nonexistent man” signals that the allegedly defamatory conclusion that followed—

   that Ms. Clifford was pulling a “con job” and “playing the Fake News Media for

   Fools”—plainly concerns the similarities between the sketch and the photograph of

   Ms. Clifford’s ex-husband. Because the tweet juxtaposing the two images was

   displayed immediately below Mr. Trump’s tweet, the reader was provided with the

   information underlying the allegedly defamatory statement and was free to draw

   his or her own conclusions. Moreover, the tweet does not imply any undisclosed

   facts. Accordingly, the tweet, read in context, was a non-actionable statement of

   opinion. Id.; Fox Ent. Grp., Inc. v. Abdel-Hafiz, 240 S.W.3d 524, 560 (Tex. App.

   2007) (“[T]here is no defamation liability for a statement of opinion when a report

   sets out the underlying facts in the publication itself, thereby allowing the listener


                                              7
           Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:
                                        7211772740,  DktEntry:
                                            Filed 07/31/20     45-1,
                                                            Page  11Page
                                                                     of 12 8 Page
                                                                             of 9 ID #:1705




   to evaluate the facts and either accept or reject the opinion.” (citing Brewer v.

   Capital Cities/ABC, Inc., 986 S.W.2d 636, 643 (Tex. App. 1998)).

         Resisting this conclusion, Ms. Clifford argues that the tweet is reasonably

   construed as disputing not only her account of having been threatened over her

   cooperation with the magazine but also her broader allegation that she had an

   intimate relationship with Mr. Trump. Construed this way, Ms. Clifford contends

   that the tweet is actionable because a reasonable reader would appreciate that Mr.

   Trump had personal knowledge about whether there had in fact been a relationship,

   such that the tweet would be understood as a statement, based on undisclosed facts,

   that Ms. Clifford had fabricated her account of the relationship. We find this

   argument unpersuasive.

         As an initial matter, in evaluating whether Ms. Clifford adequately pleaded a

   defamation claim, we are limited to the allegations in the complaint. Koala v.

   Khosla, 931 F.3d 887, 894 (9th Cir. 2019). The operative complaint specifically

   alleges that Mr. Trump’s tweet was defamatory because it “falsely attack[ed] the

   veracity of Ms. Clifford’s account of the threatening incident that took place in

   2011.” Nowhere does the complaint allege that the tweet was instead addressing

   Ms. Clifford’s allegations about her relationship with Mr. Trump. This theory is

   therefore not before us.

         More importantly, even if this theory had been properly presented, we do not


                                             8
           Case: 18-56351, 07/31/2020,
Case 2:18-cv-06893-JLS-FFM    DocumentID:
                                        7211772740,  DktEntry:
                                            Filed 07/31/20     45-1,
                                                            Page  12Page
                                                                     of 12 9 Page
                                                                             of 9 ID #:1706




   believe the tweet could be reasonably read as addressing Ms. Clifford’s account of

   her relationship with Mr. Trump. The tweet did not reference the alleged

   relationship and instead focused on the sketch of the ostensibly “nonexistent man.”

   This was plainly a reference to Ms. Clifford’s account of having been threatened

   by a man in a Las Vegas parking lot. It follows that the statement in the following

   sentence that Ms. Clifford was pulling a “con job” and “playing the Fake News

   Media for Fools” was referring to her account of that same incident, not more

   broadly to other, unreferenced, statements by Ms. Clifford about the alleged

   relationship.

         Because the complaint failed to plead an actionable false statement, the

   district court correctly granted the motion to dismiss.5

         3.        The district court did not abuse its discretion by denying leave to

   amend the complaint. See Parents for Privacy v. Barr, 949 F.3d 1210, 1221 (9th

   Cir. 2020). Amendment would have been futile because the tweet is not

   defamatory as a matter of law. See id. at 1239.

         AFFIRMED.




         5
            In light of our conclusion, we do not address whether the complaint
   adequately pleaded actual malice. We also need not, and do not, address the
   district court’s conclusion that Ms. Clifford presented herself as a “political
   adversary” of Mr. Trump.

                                                9
